                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    THE PRUDENTIAL INSURANCE                               Case No. 2:17-CV-900 JCM (VCF)
                      COMPANY,
                 8                                                                              ORDER
                                                             Plaintiff(s),
                 9
                              v.
               10
                      FAITH LEE, et al.,
               11
                                                           Defendant(s).
               12
               13
                             Presently before the court is the matter of Prudential Insurance Company v. Lee et al., case
               14
                      number 2:17-cv-00900-JCM-VCF.
               15
                             On September 26, 2018, the court granted in part and denied in part defendant Petra
               16
                      Wilson’s motion for reconsideration (ECF No. 90) and disbursed from the federal registry half of
               17
                      the funds from her deceased ex-husband’s life insurance policy. (ECF No. 111). While the
               18
                      insurance funds were in the federal registry, the account earned $1,684.94 in interest. Accordingly,
               19
                      the court will disburse to Wilson half of the interest in the amount of $842.47.
               20
                             IT IS SO ORDERED.
               21
                             DATED October 11, 2018.
               22
               23                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
